Citation Nr: 0104301	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  00-00 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1. Entitlement to secondary service connection for coronary 
artery disease with myocardial infarction.  

2. Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife



ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from November 1966 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
RO, which denied an evaluation in excess of 50 percent for 
PTSD.  In March 2000 the veteran appeared and gave testimony 
at a hearing before a hearing officer at the RO.  A 
transcript of this hearing is of record.  In a May 2000 
rating decision, the RO denied secondary service connection 
for coronary artery disease with a myocardial infarction.  
The veteran therafter appealed that issue.  


REMAND

It is contended, by and behalf of the veteran, that his 
coronary artery disease with myocardial infarction is related 
to his service connected PTSD and that secondary service 
connection for coronary artery disease with myocardial 
infarction is therefore warranted.  

Under the applicable criteria, secondary service connection 
may be granted for a disability which is proximately due to 
or the result of a service connected disease or injury.  
38 C.F.R. § 3.310 (a) (2000).  Also, the United States Court 
of Appeals for Veterans Claims (Court) has held that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 (a), and compensation is 
payable for that degree of aggravation of a nonservice 
connected disability caused by a service connected disorder.  
Allen v. Brown, 7 Vet. App. 439 (1995).  

In a February 2000 statement, William W. Stuck, M.D., a 
private cardiologist, stated that the veteran's cardiac 
condition has been complicated by his PTSD.  

After an April 2000 VA cardiology examination, the examining 
physician indicated that he had reviewed Doctor Stuck's 
letter of February 2000 and the VA physician commented that 
he did not interpret Doctor Stuck's letter to mean that that 
physician believed that the veteran's PTSD had caused his 
coronary artery disease.  The VA physician then went on to 
opine that the veteran's PTSD had not caused his coronary 
artery disease.  The VA physician made no comment regarding 
whether the coronary artery disease had been aggravated by 
the veteran's PTSD.  

In a further letter dated in July 2000, William W. Stuck, 
M.D., opined that the veteran's PTSD may have aggravated his 
coronary artery disease.  

In view of the above, the Board is uncertain as to whether 
secondary service connection for coronary artery disease is 
warranted on the basis of aggravation.  See Allen, supra.  
Further development by the RO is necessary in regard to this 
question prior to further appellate consideration of the 
issue of secondary service connection for coronary artery 
disease.  Since that is the case, the Board is also of the 
opinion that a further medical opinion is desirable in regard 
to the question of whether secondary service connection for 
coronary artery disease is warranted on the basis of 
causation.  This will enable the Board to ensure that it is 
in a proper position to answer both questions which must be 
answered under 38 C.F.R. § 3.310(a) taking into account any 
additional private medical opinion which may be submitted.  

The veteran is currently in receipt of a 50 percent rating 
for his service connected PTSD.  He contends that this 
disorder is of such severity as to warrant a higher 
evaluation.  

The record contains a January 1999 statement from a 
psychologist identified as Colin C. Doyle, Ph.D., in which he 
indicated, essentially, that the veteran was unable to work 
on any regular, day to day basis and that it would be 
dangerous to require him to work.  A GAF score of 41 was 
reported, which indicates that the veteran is precluded from 
gainful employment because of his psychiatric disorder.  This 
letter was written on VA stationary, but Doctor Doyle also 
indicated in the letter that he is associated with the 
Department of Neuropsychiatry and Behavioral Science at the 
University of South Carolina.  Consequently, the Board is 
uncertain whether or not Doctor Doyle is a VA psychologist.  
This needs to be clarified by the RO.  

Following the receipt of the above communication from Doctor 
Doyle, the veteran was afforded a VA psychiatric examination 
in March 1999.  The report of this examination is inadequate 
because it does not contain sufficient clinical information 
upon which to base a rating for the veteran's PTSD.  It is 
noted, however, that after this examination the VA examiner 
assigned the veteran a GAF score of 55 for what was described 
as moderate to severe symptoms of PTSD.  There is therefore a 
considerable difference of opinion between this examiner and 
Doctor Doyle regarding the current severity of the veteran's 
PTSD.  Moreover, during a hearing conducted before an RO 
hearing officer in March 2000, the veteran indicated that his 
psychiatric symptoms had increased in severity over the 
previous year.  This would also indicate that a further VA 
psychiatric examination is warranted.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994).  

In view of the above, this case is REMANDED to the RO for the 
following action:


1. The RO should take appropriate steps 
to ascertain whether Colin C. Doyle, 
Ph.D., is employed by the VA, the 
University of South Carolina, or both.  

2. The veteran should be afforded a VA 
cardiology examination to determine 
the etiology of his coronary artery 
disease with myocardial infarction.  
The claims folder, including a copy of 
this remand, must be made available to 
the examining physician so that he can 
review the pertinent clinical records 
in detail.  The examiner should state 
in the report of his examination that 
the claims folder, including a copy of 
this remand, has been reviewed.  All 
pertinent clinical findings noted on 
the examination should be reported in 
detail.  At the conclusion of the 
examination, the examing physician 
should express his medical opinion in 
regard to the following questions: (a) 
is it at least as likely as not that 
the veteran's coronary artery disease 
was caused by his service connected 
PTSD; (b) is it at least as likely as 
not that the veteran's coronary artery 
disease was aggravated by his service 
connected PTSD.  In responding to this 
question the examining physician 
should also address whether it is at 
least as likely as not that PTSD 
precipitated the veteran's myocardial 
infarction.  

3. The veteran should also be afforded a 
VA psychiatric examination to 
determine the current degree of 
severity of his PTSD.  The claims 
folder, including a copy of this 
remand, must be made available to the 
examining physician so that he can 
review the pertinent clinical records 
in detail.  The examiner should state 
in the report of his examination that 
the claims folder, including a copy of 
this remand, has been reviewed.  The 
examining physician should be 
furnished a copy of the revised VA 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, 
effective November 7, 1996) and, on 
examination of the veteran, comment as 
to the presence or absence of each 
symptom and clinical finding specified 
therein for ratings from 0 to 100 
percent, and if present, the frequency 
and/or degree(s) of severity thereof.  

4. Then the RO should again review the 
veteran's claims for secondary service 
connection for coronary artery disease 
with myocardial infarction and an 
increased rating for PTSD.  If these 
benefits are denied, the veteran and 
his representative should provided a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to this Board for further 
consideration, if in order.  

No action is required of the veteran until he is so informed.  
The purpose of this remand is to obtain additional clarifying 
clinical evidence and to comply with precedent decisions of 
the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




